Citation Nr: 1604654	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  04-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1, 1977 to June 24, 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in July 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying service connection for an acquired psychiatric disorder.

In May 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO); a copy of the transcript has been prepared and associated with the record.

In a June 2006 decision, the Board denied the claim at issue, that is, service connection for an acquired psychiatric disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2007 Order, the Court vacated the Board's decision and remanded this appeal for further development consistent with instructions in an April 2007 Joint Motion for Remand (JMR).  Specifically, the Court vacated and remanded the Board's decision because the Board (1) failed to review and discuss the Veteran's relevant medical history including the recent diagnoses of bipolar disorder; and also (2) failed to consider potentially applicable regulation, 38 C.F.R. § 4.125(b), in its conclusion that the Veteran was not entitled to service connection for an acquired psychiatric disorder.

In view of the Court's instructions, in October 2007, August 2008, and April 2009, the Board remanded the appeal to the RO for additional development. In addition, in March 2010 the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) in this case.  See 38 C.F.R. § 20.901(a) (2015); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002).  The report, dated in May 2010, has been associated with the claims file.

The case once again reached the Board in September 2010.  Once again, the Board denied the claim at issue.  The Veteran once again appealed this decision to the Court.  In a March 2011 Order, the Court once again vacated the Board's decision and remanded this appeal for further development consistent with instructions in a new JMR.  Specifically, the Court vacated and remanded the Board's decision because the Board failed in its duty to assist because it did not attempt to secure Social Security Administration (SSA) records, which include the records of Dr. A.G., "an impartial medical expert."  In view of the Court's instructions, the Board remanded the appeal in July 2011 to obtain the missing SSA records.  All available SSA records were obtained, the claim was returned to the Board for adjudication.

In November 2012, the Board once again denied the claim at issue.  The Veteran once again appealed this decision to the Court.  In a July 2013 Order, the Court once again vacated the Board's decision and remanded this appeal for further development consistent with instructions in a new JMR.  Specifically, the Court vacated and remanded the Board's decision because the records of Dr. A.G. were determined to be unavailable and the VA failed to inform the Veteran of this until the November 2012 decision.  In view of the Court's instructions, the Board remanded the appeal in January 2014 with instructions to the RO to inform the Veteran of the unavailable records.  The Veteran submitted a February 2014 correspondence in which he waived his right to be informed of the missing records.  The claim has now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  There is insufficient evidence of a chronic psychiatric disorder during service or of a psychosis manifested within one year after service; there is also no clear and unmistakable evidence of an acquired psychiatric disease or injury that preexisted service.
 
2.  Even though the Veteran's lay assertions regarding post-service continuity of symptomatology of his in-service mental health symptoms are competent and credible, these symptoms have been attributed to a personality disorder.
 
3.  The competent evidence of record, reflecting no relationship between the Veteran's current psychiatric diagnoses and his military service, outweighs the evidence in support of a nexus.
 
4.  The Veteran's personality disorder is not a "disease" or "injury" under the meaning of applicable law and regulation for VA purposes. In addition, the evidence does not demonstrate that the Veteran incurred a superimposed psychiatric disease or injury upon his personality disorder during service.


CONCLUSION OF LAW

The criteria for an award of service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.307, 3.309, 4.9, 4.127 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a February 2002 and November 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a November 2007 communication, and the claim was thereafter readjudicated in numerous supplemental statements of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in March 2008, November 2008, and November 2009.  Following the VA examinations, the Board sought a VHA opinion which was rendered in May 2010.  The Board finds this opinion to be fully adequate.  The examiners reviewed the claims file and adequately addressed all relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
In the absence of proof of a current disability, there can be no valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. See 38 C.F.R. § 3.303(b) (2015); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See 38 C.F.R. § 3.303(b) (2015).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307. 

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  See Savage, 10 Vet. App. at 497; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as psychoses, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1)(2015).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2)(2015).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154(a) (West 2002). With regard to lay evidence, the Federal Circuit recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a  broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377  n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. See Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran dates the onset of his current psychiatric problems to his 24 days of military service in June 1977.  He indicated that his superior officers treated him poorly, precipitating his psychiatric problems.  He stated that his drill sergeant mistreated and tormented him.  He believed he was unfairly discharged from the Army.  A service personnel record (SPR) dated June 8, 1977, noted that the Veteran admitted to seeing a psychiatrist prior to service; however, in his August 2002 notice of disagreement (NOD), the Veteran clarified this was only for marriage counseling, and not for mental health issues.  At the hearing, the Veteran's father also clarified that the Veteran was not diagnosed with any type of mental disability prior to his military service in June 1977.  In short, the Veteran asserts that bipolar disorder was incurred during his military service.  See February 2002 claim; August 2002 NOD; February 2004 Substantive Appeal; May 2005 hearing testimony; November 2009 VA psychological examination.

During service, the Veteran's service treatment record (STR) entrance examination does not reflect any psychiatric disorder upon entrance; however, he was diagnosed with Tourette's syndrome on June 13, 1977, twelve days after entering active duty. On June 16, 1977, discharge proceedings were initiated due to his lack of motivation and self-discipline, and his lack of desire to become an effective soldier. He was officially discharged on June 24, 1977, under the provisions of paragraph 5-39, AR 635-200.  In his discharge documents, he indicated he did not want a separation examination.  His SPRs document, on numerous occasions, that the Veteran requested to be discharged from the military because he "could not take the pressure."  SPRs also noted that he was a very "unstable individual" on June 13, 1977.  SPRs dated June 7th, 8th, 12th, 13th, 14th, and 15th of 1977 addressed the Veteran's counseling sessions and interviews with superior officers relevant to his mental state.  He claimed he had a "mental condition" at that time.  However, no clinical mental health diagnosis was rendered during service.  Likewise, since there is insufficient evidence that a psychosis manifested within one year after service, the Veteran is not entitled to application of the presumptive provisions.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  The first post-service diagnosis of bipolar disorder was dated in 1997.

Post-service medical records reflect that the Veteran has had several diagnoses for his mental health problems.  However, what is most clear is that he meets the first and perhaps most fundamental requirement for any service-connection claim: proof of a current mental health disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Specifically, a July 1997 private medical record documents a diagnosis of adjustment disorder with depressed mood.  Private medical records from August 1997 reflect a diagnosis of bipolar affective disorder and a diagnosis of atypical depression.  The Veteran has been receiving SSA compensation since August 1, 1997 due to his mental illness, diagnosed as bipolar disorder at that time. A March 2002 private medical record shows a diagnosis of bipolar disorder.  VA treatment records dated from 2002 to 2009 reflect various diagnoses of bipolar and delusional/psychotic disorders, anxiety disorder with cluster personality features, depression, and personality disorders and narcissistic personality.  In a May 2004 VA psychological assessment given in order to clarify his diagnosis, the examiner diagnosed the Veteran with a personality disorder not otherwise specified (NOS), with narcissistic, histrionic and dependent features.  The examiner further stated that the results of testing did not support the presence of bipolar affective disorder or any psychotic process.  However, an April 2005 VA treatment record reflects a diagnosis of bipolar disorder, and personality disorder, NOS.  The March 2008 VA examiner also diagnosed the Veteran with a mixed bipolar disorder.  In July 2008, a private psychiatrist, Dr. M.S., diagnosed bipolar disorder.  The November 2008 and August 2009 VA psychological examiner diagnosed mood disorder, NOS. The November 2009 VA examiner diagnosed bipolar disorder, mixed.  Finally, in May 2010, a VHA psychiatrist and psychologist diagnosed mood disorder, NOS, as well as a personality disorder, NOS.  In summary, the Veteran has received various psychiatric diagnoses over the years.

Post-service, the lay evidence of record demonstrates continuity of in-service symptomatology.  See 38 C.F.R. § 3.303(b) (2015); Savage, 10 Vet. App. at 496-97.  In making this determination, the Board acknowledges that the VHA physician noted that in one instance in the clinical record, the Veteran stated he was treated immediately after service for his problems.  In addition, Dr. M.S. stated in his July 2008 private opinion that the Veteran was "hospitalized" shortly after discharge from his military service.  However, this hospitalization is not supported by any later records.  In fact, later SSA, private, and VA evaluations, when discussing the Veteran's first psychiatric hospitalization, consistently list his 1997 hospitalization as his first.  There is no mention of any earlier hospitalization. In addition, the first medical evidence of treatment for psychiatric problems in the claims file is from medical records associated with his SSA claim, dated in July and August of 1997, approximately 20 years after discharge.  These records reveal adjustment disorder with depressed mood, bipolar affective disorder, and a diagnosis of atypical depression.  Importantly, these records discuss the onset of his psychiatric problems in the context of the post-service break-up of his second marriage and financial problems.  Notably, none of the private or SSA medical evidence from 1997 to 2003 indicates that his current problems date back to 1977. Regardless, the Board cannot determine that lay evidence of continuity of symptoms lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.

The Veteran testified at the DRO hearing that he noticed mental health problems as soon as he was discharged from service.  See May 2005 DRO Hearing Transcript, pages 1-2.  In a July 2010 letter, the Veteran's attorney emphasized that the Veteran had provided competent testimony that his psychiatric symptoms had been present since service.  In any event, the Veteran is indeed competent to report mental health symptoms and treatment from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2)(2015).  Additionally, the Board finds that the Veteran is credible in his reporting of the continuation of his in-service mental health symptoms post-service.  On several occasions, the Veteran's difficulty maintaining post-service employment was noted, as well as difficulty with interpersonal relations.  It appears that the Veteran was not able to maintain steady work for many periods of time after his discharge in 1977.  Although the Board ultimately concludes that there is competent and credible evidence of continuous mental health symptoms since service (i.e., continuity of symptomatology), service connection for an acquired psychiatric disorder is still not warranted.  The Board has determined, based on the May 2010 VHA opinion, that the Veteran's reported symptoms are more properly attributable to a personality disorder that was present prior to the Veteran entering the military and thereafter. 

The Veteran's statements as to continuous symptoms since service are believable.  Other aspects of his testimony are less so; several factors that weigh against the Veteran's credibility regarding his intent and desire to remain in service.  Credibility can be generally evaluated by "a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Moreover, his personal interest to receive monetary benefits also becomes a factor once certain evidence is inconsistent with his lay assertions.  The Board cannot ignore a Veteran's testimony simply because the Veteran is an interested party and stands to gain monetary benefits.  Personal interest may, however, affect the credibility of the evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W.Va. 1992). 

In this respect, personal interest comes into play by way of inconsistencies in certain statements from the Veteran.  In his February 2004 Substantive Appeal, and during his hearing testimony, the Veteran explicitly argued that he never wanted to get out of the Army and that he never threatened to go absent without leave (AWOL) if he was not released from the Army.  He stated that the RO was wrong to find that he did not want to serve in the Army.  In fact, at the hearing, the Veteran actually stated" I wanted to serve my country, I did not quit the Army, they quit me."  See May 2005 DRO Hearing Transcript, page 6.  He implied that it was not fair that the Army prevented him from reenlisting.  He stated he was a "patriot."  He maintained that his unsuccessful 24 days of military service in June 1977 left him disillusioned with the government, reclusive, with a diminished quality of life.  In essence, he attributes most of his current psychiatric problems to his 24 days of military service over 30 years ago.  He complains that after service he "never got any help at all from the VA." 

In direct contrast to his lay assertions, the SPRs present quite a different picture of the Veteran's supposed desire to remain in the Army.  SPRs dated on June 8, 1977 noted the Veteran's statements more than once that he wanted "out of the service." An SPR dated on June 12, 1977, indicated the Veteran's statement that he would go AWOL if he was not released.  An SPR dated on June 13, 1977, indicated that the Veteran was "desperate to get out."  The Veteran also again threatened to go AWOL.  An SPR dated on June 15, 1977, mentioned that it is obvious the Veteran did not want to continue in the Army.  The SPRs directly contradict the Veteran's assertions of his desire to remain in the Army.  There is no overt reason to doubt the credibility of the SPRs.  In short, the Veteran's assertions that he actually wanted to remain in the Army and serve his country in 1977 appear to be false and self-serving; at the very least, they reflect that his current recollection of events, even if sincere, is simply not accurate.  In light of this, his personal interest to cannot be ignored as a factor in this determination.

The Board now turns to the central issue in the present case - whether there is sufficient evidence of a nexus (i.e., link) between the Veteran's current psychiatric problems and his 24 days of military service in the Army.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this vein, the medical evidence of record contains a variety of speculative and inconclusive medical opinions that are both favorable and unfavorable with regard to the issue of a nexus to service.  See e.g., March 2008 VA physician assistant examination; March 2008 VA psychiatrist addendum; November 2008 VA psychological examination; August 2009 VA psychological examination; November 2009 VA psychological examination; and December 2009 VA psychiatric addendum.  In light of these conflicting medical opinions, all of which are rather inconclusive and unpersuasive, the Board secured a specialist VHA opinion from a psychiatrist and psychologist to fully address and resolve the issue of etiology.  The Veteran also submitted a somewhat probative July 2008 private medical opinion from Dr. M.S. 

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

A VA mental health examination was conducted in March 2008 to determine the nature and etiology of the Veteran's mental disorder.  However, the examination and subsequent addendum to the examination are flawed in several respects.  In particular, the VA mental health examination was not conducted by a specialist psychiatrist, as requested, but rather by a physician assistant.  In addition, the VA physician assistant did not provide any reasons and bases for his determination that the Veteran's current bipolar disorder was not related to the Veteran's military service.  The failure of a physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

Further, although a clarifying addendum was obtained in March 2008 from a VA psychiatrist, this VA psychiatrist did not indicate whether he reviewed the claims file before offering his opinion and there is no indication this VA psychiatrist examined the Veteran prior to offering his opinion.  A review of the claims file would certainly be necessary in the present case due to pertinent evidence in the SPRs and post-service VA and private and SSA records.  Further, the VA psychiatrist incorrectly stated that the Veteran was diagnosed and treated for bipolar disorder prior to his enlistment into service.  There is no evidence in the claims file of a diagnosis of bipolar disorder prior to service; in fact, the Veteran himself has maintained in his NOD and at the DRO hearing that he was not diagnosed or treated for bipolar disorder until 1997, some 20 years after discharge.  The Veteran clarified he had marriage counseling before service, but not for mental health issues. A medical opinion based on an inaccurate factual premise has no probative value. See generally Reonal v. Brown, 5 Vet. App. 458 (1993).  Furthermore, the Board is not required to accept a medical opinion that is unsupported by clinical findings. See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Both the March 2008 VA examination report and addendum are inconsistent, inaccurate, and unclear.  They are entitled to very limited probative value.

Another VA mental health examination was conducted in November 2008 to determine the nature and etiology of the Veteran's mental disorder.  However, the November 2008 VA examiner did not fully review the available STRs, as he stated on several occasions that he could not locate the diagnosis of Tourette's syndrome from a June 13, 1977 STR, despite this record being noted with a white tab on the right side of the claims file.  This STR identified Tourette's syndrome as "T" syndrome.  The examiner diagnosed the Veteran with mood disorder, NOS.  With regard to the Veteran's multiple mental health diagnoses throughout the appeal of personality disorder, bipolar disorder, and depression, the examiner explained that these disorders can have significant symptom overlap, making it difficult for medical professionals to arrive at the same diagnosis.  The examiner did not believe that the Veteran had bipolar disorder because there was neither a current nor a prior history of a manic or hypomanic episode.  The examiner concluded that any nexus between the Veteran's current psychiatric disorder and his military service was speculative.  The examiner reasoned that the Veteran's service records may be suggestive of a variety of mental health disorders, but there was not enough information in the service records to provide an accurate opinion.  In other words, the examiner implied that there was inadequate factual information upon which to base an opinion.

"An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In the present case, the November 2008 examiner explained his conclusion.  Therefore, the opinion is competent evidence that cannot be discounted.  The clinical discussion in the opinion is also informative.  However, as to the ultimate opinion provided, it is still too speculative an opinion, and therefore lacks significant probative value, for purposes of granting service connection.  See 38 C.F.R. § 3.102 (2015).  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999); Bostain v. West, 11 Vet. App. 124, 127- 28 (1998). 

An August 2009 VA psychological examination was subsequently conducted by the same November 2008 VA examiner.  This time the examiner was able to locate the diagnosis of Tourette's syndrome from the June 13, 1977 STR.  The examiner continued to currently diagnose the Veteran with mood disorder, NOS.  The examiner did not believe that Tourette's syndrome was associated with or tended to occur with a mood disorder.  The examiner based this opinion on "research literature."  The examiner continued to reason that it was "mere speculation" to opine whether the Veteran's current mood disorder was related to problematic behavior during service, such as the Veteran being disrespectful to superiors, the Veteran's feeling that he was under pressure, or the Veteran's mind wandering from subject to subject.  According to the examiner, this type of short list of problems discussed in service records failed to provide enough information to identify what type of mental health issues, if any, the Veteran was experiencing on active duty. Again, although informative, this is too speculative an opinion for purposes of granting service connection. 

Subsequently, a November 2009 VA psychological examination was conducted by a VA psychologist.  A December 2009 VA psychiatric addendum added that the November 2009 evaluation was also initiated and conducted by a VA psychiatrist. The examiner opined that the Veteran's current bipolar disorder was less likely as not (less than 50/50 probability) caused by or the result of military service.  He noted that he did not review service records in making his determination.  The psychologist stated that his conclusion was the same as the March 2008 VA examination report and addendum.  No further explanation was provided. As discussed above, the Board has already concluded that the March 2008 VA examination report and addendum were inconsistent, inaccurate, and unclear.  As such, the November 2009 VA examination is also entitled to limited probative value. 

In light of these conflicting medical opinions, all of which tend to be either inconclusive or unpersuasive, the Board secured a specialist VHA opinion from a psychiatrist and psychologist to fully address and resolve the issue of etiology.  The Veteran also submitted a somewhat probative July 2008 private medical opinion from Dr. M.S.  The Board now turns to these opinions in determining whether service connection is warranted. 

In May 2010, the Board secured an expert opinion from the VHA that addressed the following questions: 

(1) What is the current diagnosis or diagnoses for the Veteran's mental health problems?

 (2) Does the change in diagnoses throughout the appeal period represent a progression of the prior diagnoses, correction of an error in the prior diagnoses, or development of a new and separate condition? 

 (3) Did the Veteran have a psychiatric disorder prior to entering military service in June 1967, i.e., a preexisting disability? 

 (4) If he had a pre-existing disability, did this disability permanently increase in severity during his 24 days of military service from June 1, 1977 to June 24, 1977?

(5) If there was a permanent increase in severity of a pre-existing psychiatric disorder during service, was this permanent increase in severity due to the natural progression of the condition? 

 (6) If, in the alternative, it is determined the Veteran did not have a pre-existing psychiatric disorder when entering the military, is it at least as likely as not (50 percent or more probable) that any current psychiatric disorder is otherwise directly related to his military service from June 1, 1977 to June 24, 1977? 

In response, in May 2010, the VHA psychiatrist and psychologist found that the most appropriate current diagnosis for the Veteran's psychiatric problems was a mood disorder, NOS.  He also met the criteria for personality disorder, NOS.  It was emphasized that the Veteran did not have bipolar disorder, as there was no clear evidence in the record of a manic or hypomanic episode.  This was similar to the November 2008 and August 2009 VA psychological examiner's conclusion that the Veteran did not have a bipolar disorder because there was neither a current nor a prior history of a manic or hypomanic episode. 

The VHA respondents also commented on whether any of the Veteran's current psychiatric disorders, including any personality disorder, represented a progression of the in-service diagnosis, a correction of an error in the in-service diagnosis, or the development of a new and separate condition from that which was diagnosed while in-service.  See 38 C.F.R. §§ 4.13, 4.125(b) (2015); Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008).  The VHA examiners opined that the change in diagnoses reflected differing clinical interpretations of the same symptoms, rather than any correction of prior errors.  They opined that the Veteran developed a mood disorder (adjustment disorder with depressed mood) as the result of post-service stress, 20 years after service.  The episodes of depression represented the development of a new and separate condition.  His post-service marital problems played a role.  The subsequent bipolar diagnosis reflected the Veteran's report of past diagnoses and a "misinterpretation of his emotional lability," which is actually associated with his personality disorder, NOS.  As requested by the Court in the JMR, this VHA opinion therefore adequately addresses 38 C.F.R. § 4.125(b) in the present case. The VHA examiner reasoned that the Veteran's mood disorder and depression reflected the development of a new and separate condition post-service.  The diagnosis of bipolar disorder reflected differing clinical interpretations of the same symptoms and a "misinterpretation of his emotional lability." 

With regard to the existence of a pre-existing psychiatric disorder, the VHA physicians opined that it was less likely than not that the Veteran had a pre-existing psychiatric disorder prior to service.  They reasoned that the Veteran's father and the Veteran seemed valid in denying a pre-existing condition.  The reference to a psychiatrist in the SPRs was ambiguous.  The VHA conclusions are supported by other evidence of record.  An SPR dated on June 8, 1977 noted that the Veteran admitted to seeing a psychiatrist prior to service; however, in his August 2002 NOD, the Veteran clarified this was only for marriage counseling, and not for mental health issues.  At the hearing, the Veteran's father also clarified that the Veteran was not diagnosed with any type of mental disability prior to his military service in June 1977.  

Notably however, the VHA physicians did opine that the Veteran had a pre-existing personality disorder, NOS, which was "developmental rather than acquired," and typically begins in adolescence or earlier.  They reasoned that the Veteran's behavior during his 24 days of active service reflected his personality disorder. They observed that the Veteran's in-service inability to comply with orders, inability to accept the authority of his commanders, his expression of uncontrolled anger (including death threats and the destruction of equipment), and his difficulty staying on topic when speaking, were all symptoms of his personality disorder.  These symptoms are documented in the SPRs.  The VHA physicians added that there was no temporary or permanent increase of the personality disorder during service.  Post-service, treatment records document the Veteran had the same difficulties with civilian employers and interpersonal relationships as he did in the military.  Prior to service, a 1997 personal history note stating that he left school in the tenth grade confirmed that he was not able to deal with authority and not able to maintain stable relationships prior to service as well.  The Board finds that this conclusion is supported by the Veteran's reported history to the August 2009 VA examiner.  At that time, the Veteran stated that he dropped out of school in the 11th grade because of a "personality conflict" with a teacher.  The Veteran mentioned "problems with authority" prior to service, with counseling given, but no psychiatric diagnosis.  These facts provide strong evidence in support of the VHA physicians' opinion as to the existence of a developmental personality disorder.

In summary, the VHA physicians ultimately concluded that the evidence of record does not indicate the onset of a psychiatric disorder during service related to subsequent post-service diagnoses.  Rather, as discussed above, his in-service symptoms have been attributed to a personality disorder.  Overall, this opinion was thorough, responsive to the questions posed by the Board, supported by meaningful explanations, based on a review of the claims file, and supported in part by other evidence of record such as the informative clinical discussion in the report of the August 2009 VA examiner.  The report also directly addresses the reasons for the Veteran's symptomatology documented in his SPRs.  It attributes these symptoms to a personality disorder.  This opinion clearly outweighs the previous VA examinations and opinions of record in terms of probative value. 

The Board now turns to the somewhat probative July 2008 private medical opinion written by Dr. M.S., which was based on a review of the claims file (VBMS, 8/7/08).  Medical treatise evidence was also cited and included in support of the opinion.  Dr. M.S. stated various probative reasons as to why the Veteran did not have a psychiatric disorder that pre-existed service.  There was simply no evidence of a clinical bipolar disorder prior to service.  In this respect, this aspect of the opinion is in agreement with the latter May 2010 VHA opinion.  Dr. M.S. also discussed the Veteran's SPR notes, indicating that it was clear the Veteran was "very disturbed" during his 24 days of service. 

With respect to in-service occurrence, it was noted that "stressors" have an effect on the timing of a first manic episode.  Environmental conditions, psychosocial or physical, such as the Veteran's military service, contribute to the timing of an episode.  Dr. M.S. discussed the Veteran's various in-service symptoms and actions, and concluded that the Veteran had the onset of a major mental illness, bipolar disorder, NOS, while in the military.  It was noted that bipolar disease often runs up to 10 years before a diagnosis is made.  Shortly after service, the Veteran was hospitalized for depression, according to Dr. M.S.  The Veteran's continuing dysfunction and ensuing course is typical of early onset bipolar disorder.  The Veteran continued post-service symptoms caused him to have major limitations on his daily functioning.  His in-service episode was the first incident of a life long struggle.  Dr. M.S. concluded that it was more likely than less likely that the Veteran's entry into service was the actual precipitant that triggered his bipolar disorder.  The military was a very strange and frightening culture the Veteran could not manage.  The stress experienced in military service was a major precipitant for bipolar illness.

Dr. M.S. submitted an additional opinion in February 2013 (VBMS, 9/21/15).  In it, he makes clear that the Veteran "has been afflicted with bipolar disorder from birth" and that "Until his entry into the service the disorder was active at the subthreshold/subclinical level."  He then stated that "following discharge from the service [the Veteran] reverted to his pre military subthreshold/subclinical bipolar disorder until 1997 when it reemerged following his reaction to the stress of his wife's infidelity."  Later, he stated that "It is my judgment that [the Veteran] has a preexisting bipolar disorder previous to his entry into the military...His disorder has been difficult to diagnose because it was subthreshold before he entered
the military and then again subthreshold after discharge 1997."  

The Board concludes that the negative May 2010 VHA opinion (suggesting no nexus) outweighs and is more persuasive than the July 2008 and February 2013 private opinions of Dr. M.S.  Both the VHA examiner's opinion and the opinions of Dr. M.S. were fairly well-reasoned.  However, there were certain flaws in the July 2008 private opinion of Dr. M.S. that rendered it less probative than the VHA opinion.  The Veteran has stated to numerous VA examiners and private evaluators that his first psychiatric hospitalization was in 1997, which is 20 years after his military service.  Yet Dr. M.S. indicated that the Veteran was "hospitalized" "shortly after" discharge.  Dr. M.S. failed to address the majority of the evidence that weighs against immediate post-service hospitalization.  The Court has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  See Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  Further, the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995). 

It appears that Dr. M.S. finds that immediate post-service psychiatric hospitalization to show an acquired psychiatric disorder, such as bipolar disorder, as opposed to a mere personality disorder.  H
H
HHowever, in the present case the majority of the evidence weighs against immediate post-service hospitalization.  Thus, the (somewhat unexplained) premise of the private opinion is at least partially based on erroneous clinical history.  In addition, despite post-service diagnoses of personality disorder contained in VA psychiatric treatment records dated in May 2004, April 2005, and August 2006, Dr. M.S. fails to mention or address previous diagnoses of personality disorder.  As such, the Board finds that not all the pertinent facts of record were addressed.  In contrast, the VHA physicians addressed and analyzed both possible diagnoses of bipolar disorder and personality disorder. 

With regard to the February 2013 opinion of Dr. M.S., the Board notes that it is insufficient evidence with which to grant service connection insofar as it does not adequately rebut the presumption of soundness.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  This presumption must be rebutted by clear and unmistakable evidence.  The February 2013 opinion, while probative, fails to meet this rigorous burden of proof.  Dr. M.S. himself acknowledged that the Veteran's "disorder has been difficult to diagnose."  Moreover, Dr. M.S. stated in July 2008 that "there is no evidence of a clinical bipolar episode before entry."  

Finally, even if the Board assumes that the Veteran had a bipolar disorder and that it preexisted service, service connection would not be warranted unless the preexisting disability was aggravated by service.  Dr. M.S. explicitly stated that "following discharge from the service [the Veteran] reverted to his pre military subthreshold/subclinical bipolar disorder until 1997 when it reemerged following his reaction to the stress of his wife's infidelity."  Consequently, Dr. M.S.'s opinion only reflects that the Veteran had a preexisting disability that was asymptomatic/subthreshold prior to service, and that upon discharge from service, the preexisting disability returned to its asymptomatic/subthreshold status until it became manifest once again some 20 years later.  

For the above reasons, the Board finds that the negative May 2010 VHA opinion finding no nexus to service and no current diagnosis of bipolar disorder, outweighs and is more persuasive than the favorable July 2008 and February 2013 private opinions of Dr. M.S.  The Board will now address the Veteran's attorney criticisms of the May 2010 VHA opinion. 

In a July 2010 letter, the Veteran's attorney attacks the probative value of the May 2010 VHA physicians' opinion.  He initially argued that the evidence of record was already sufficient to grant the claim by way of Dr. M.S.'s July 2008 favorable medical opinion.  A new VHA opinion was unnecessary according to the Veteran's attorney.  In this regard, the Board concedes that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim unless VA can provide a reason for conducting such development.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In the present case, however, favorable evidence of record was not "unrefuted."  In several instances, the Veteran's symptoms had been attributed to a diagnosis of personality disorder.  Moreover, a VA mental health examination with an addendum was conducted in March 2008.  Although ultimately not particularly probative, it did at least provide evidence against a nexus to service.  In addition, as discussed above, Dr. M.S.'s favorable private opinion has significant underlying flaws.  Therefore, it cannot be said this favorable private medical opinion was "unrefuted" at the time VA undertook additional development. 

The Veteran's attorney also asserts that the May 2010 VHA physicians' opinion was premised on inaccurate facts, a misunderstanding of the proper legal standards, and fails to provide a rationale for its conclusions.  The attorney contends that the VHA physicians' opinion is flawed for only considering continuity of treatment as opposed to continuity of symptoms, for failing to adequately reason why the Veteran did not have bipolar disorder during service and thereafter, for failing to provide adequate reasons and bases why the Veteran's in-service diagnosis was personality disorder, and incorrectly indicating that Dr. M.S. in July 2008 provided no opinion regarding an in-service bipolar diagnosis.  The Board considers the majority of these allegations by the Veteran's attorney to be patently incorrect.

As to the attorney's allegation that the VHA physicians only addressed continuity of treatment as opposed to continuity of symptoms, the VHA physicians were correct in pointing out there is insufficient evidence of psychiatric hospitalization shortly after service.  There is no fault in the VHA physicians considering this as pertinent. There is also no fault in the VHA opinion considering the lack of contemporaneous medical evidence or treatment as a factor in determining service connection. Buchanan, 451 F.3d at 1337.  The VHA physicians attributed the Veteran's severe psychiatric problems and hospitalization at that time to a mood disorder first diagnosed in 1997, related to post-service marital difficulties based on contemporary private medical evidence.  The VHA physicians did nothing improper in reaching their conclusion based on their assessment of the evidence of record. 

As to the credibility of the Veteran's lay assertions regarding continuity of symptoms, the VHA physicians acknowledged post-service treatment records noting difficulties with interpersonal relationships and civilian employment, continuing both in-service and post-service, as well as before service.  However, the VHA physicians' central point was that the Veteran's difficulties were the result of a personality disorder that existed prior to service and lasted to current times.  In short, the VHA physicians never stated that the Veteran's in-service symptoms did not continue post-service; rather, these symptoms were attributed to a personality disorder, as opposed to an acquired psychiatric disorder.  The Veteran's attorney may not agree with the conclusion reached, but his opinion does not render the VHA opinion lacking in probative value. 

As to the attorney's allegation that the VHA physicians failed to adequately reason why the Veteran did not have bipolar disorder during service and thereafter, the Board is not persuaded.  The VHA physicians stated that the Veteran did not have bipolar disorder, as there was no clear evidence in the record of a manic or hypomanic episode.  They reasoned that the bipolar diagnosis reflects a misinterpretation of the Veteran's emotional lability, which is associated with personality disorder.  This reasoning was similar to the November 2008 and August 2009 VA psychological examiner's conclusion that the Veteran did not have bipolar disorder because there was neither a current nor prior history of a manic or hypomanic episode.  In other words, it is not an unsupported conclusion.  Again, the Veteran's attorney may not agree with the conclusions reached by the VHA physicians, but that does not mean the VHA opinion lacks probative value. 

As to the attorney's allegation that the VHA physicians failed to provide adequate reasons and bases as to why the Veteran's in-service diagnosis was a personality disorder, the Board again respectfully disagrees.  The VHA psychiatrist and psychologist found that the most appropriate current diagnosis for the Veteran's psychiatric problems was a mood disorder, NOS.  He also met the criteria for personality disorder, NOS.  They discussed that during service the Veteran's symptoms did not reveal a manic or hypomanic episode; thus, they ruled out bipolar disorder.  Rather, they reasoned that the Veteran's behavior during his 24 days of active service reflected his personality disorder.  They reasoned that the Veteran's in-service inability to comply with orders, inability to accept the authority of his commanders, expression of uncontrolled anger (including death threats and the destruction of equipment), and difficulty on staying on topic when speaking, are all symptoms of his personality disorder.  The VHA physicians also discussed pre-service and post-service evidence of personality conflicts, difficulty with interpersonal relationships, and difficulty with employers as indications of a personality disorder.  The VHA physicians cogently justified their conclusions. 

As to the attorney's allegation that the VHA physicians incorrectly stated that Dr. M.S.'s July 2008 private opinion failed to address whether there was an in-service diagnosis of bipolar disorder, the Board agrees.  Dr. M.S. in his private opinion discussed and provided reasons and bases for the onset of bipolar disorder during service.  However, there is no requirement that a VHA or VA medical opinion or any medical opinion be perfect.  Despite this omission, the probative VHA opinion still outweighs the private opinion of Dr. M.S., due to the more significant flaws of Dr. M.S.'s opinion discussed in detail above.  Moreover, the VHA physicians' opinion still provided reasons and bases why they believed the Veteran did not have an in-service diagnosis of bipolar disorder, as discussed above. As such, this particular inaccuracy in the VHA opinion does not make the opinion inadequate or fatally flawed.

With regard to lay evidence of a current condition or a nexus, based on recent case law, the Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are indicative of the same condition with which he is currently diagnosed.  Davidson, 581 F.3d at 1316.  In any event, although the Veteran is competent in describing his psychiatric symptoms and stressors both in-service and post-service, in the present case, the Veteran's lay assertions as to etiology are strongly outweighed by the well-reasoned medical opinion of the VHA physicians.  Based on their medical training and experience, which the Veteran does not have, they have provided detailed reasons and bases for their conclusion.  The Veteran's lay assertions as to etiology are simply outweighed by this probative evidence.  The Veteran's credibility, by way of certain inconsistent evidence, has also been called into question in the present Board decision, as discussed above. 

With regard to aggravation of a pre-existing disease or injury, the evidence fails to establish that there is clear and unmistakable evidence of a psychiatric disease or injury that preexisted military service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.304, 3.306 (2015).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  No psychiatric disorder was noted at the Veteran's entrance examination.  There is also no clear and unmistakable evidence of a pre-existing psychiatric disease or injury.  The claims file contains no medical evidence dated prior to service that rendered a pre-existing psychiatric diagnosis.  Further, the May 2010 VHA physicians assessed that the Veteran did not have a pre-existing psychiatric disease or injury prior to service.  They reasoned that the Veteran's father and the Veteran seemed sincere when they denied a pre-existing condition. 

The VHA conclusions are supported by other evidence of record.  Dr. M.S. in July 2008 also stated that there was no evidence of a clinical bipolar disorder prior to service.  An SPR dated on June 8, 1977 noted that the Veteran admitted to seeing a psychiatrist prior to service.  However, in his August 2002 NOD the Veteran clarified this was only for marriage counseling, and not for mental health issues.  At the DRO hearing, the Veteran's father also clarified that the Veteran was not diagnosed with any type of mental disability prior to his military service in June 1977.  There is no reason to doubt his credibility on this matter.  The Board acknowledges that March 2008 and November 2009 VA mental health examiners stated that there was a diagnosis of bipolar disorder prior to service.  However, as discussed in detail above, these opinions are inconsistent, inaccurate, and unclear, as well as being based on an inaccurate factual premise. They do not demonstrate clear and unmistakable evidence of a pre-existing psychiatric disease or injury.  

The Board notes that the Veteran's in-service symptoms and elements of his post-service symptoms have been attributed to a personality disorder by the VHA physicians.  VA treatment records from 2004 to 2006 also document personality disorder diagnoses.  In this regard, congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In fact, congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  See also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  In this respect, the May 2010 VHA physicians opined that the Veteran's personality disorder was developmental rather than acquired and began in adolescence or earlier.  As mentioned, service connection for personality disorder is precluded by VA regulation and by the opinions of VA's Office of General Counsel.

However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.   

Here, there is no medical evidence or even a specific allegation from the Veteran or his attorney that a mental disorder was "superimposed" upon a congenital defect such as a personality disorder during service.  The Board especially emphasizes that no medical professional of record has made such a finding.  In fact, the May 2010 VHA physicians opined that all of the Veteran's in-service symptoms were manifestations of his personality disorder, as opposed to another psychiatric disorder.  They provided strong reasons and bases for this conclusion, as discussed in detail above.  They found there was no "onset" of a psychiatric disorder during service.  The Veteran's subsequent psychiatric diagnoses and hospitalization in 1997 after service were attributed to post-service problems.  It was also assessed that there was no temporary or permanent worsening of his personality disorder during service, based on a discussion of pre-service, in-service, and post-service evidence. Consequently, service connection is not warranted for the Veteran's personality disorder, or any superimposed disability. 

Considering all of the evidence of record, the Board finds that the preponderance of the evidence does not support service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5107(b) (2015).  The Veteran's claim is denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression, is denied.





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


